Case 4:20-cv-00207-TWP-DML Document 11 Filed 02/03/21 Page 1 of 4 PageID #: 47




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

LYNDALE R. IVY,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 4:20-cv-00207-TWP-DML
                                                     )
GINGER J. BRADFORD,                                  )
                                                     )
                              Defendant.             )

       ENTRY ON PLAINTIFF'S MOTION TO ALTER OR AMEND JUDGMENT

       This matter is before the Court on a Motion to Alter or Amend Judgment filed pursuant to

Federal Rule of Civil Procedure 59(e) by Plaintiff Lyndale R. Ivy ("Ivy") (Filing No. 10). Ivy filed

this lawsuit against Defendant Ginger J. Bradford ("Bradford") after Bradford, the Ripley Circuit

Court Clerk, returned to Ivy his complaint that he sought to file in court against a fellow inmate.

Bradford filed a Rule 12(b)(6) motion to dismiss (Filing No. 5), and shortly thereafter, Ivy filed a

Rule 41(a)(1)(A)(i) notice of voluntary dismissal (Filing No. 7). The Court ruled upon the motion

to dismiss filed by Bradford, dismissing with prejudice the federal claims and dismissing without

prejudice the state law claims (Filing No. 8 at 5–6). The Court also entered Final Judgment on the

same day (Filing No. 9). Sixteen days later, Ivy filed his Motion to Alter or Amend Judgment. For

the following reasons, the Court grants Ivy's Motion.

                                    I.     LEGAL STANDARD

       "A motion to alter or amend a judgment must be filed no later than 28 days after the entry

of the judgment." Fed. R. Civ. P. 59(e). The purpose of a motion to alter or amend judgment under

Rule 59(e) is to ask the Court to reconsider matters "properly encompassed in a decision on the

merits." Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989). "A Rule 59(e) motion will be
Case 4:20-cv-00207-TWP-DML Document 11 Filed 02/03/21 Page 2 of 4 PageID #: 48




successful only where the movant clearly establishes: (1) that the court committed a manifest error

of law or fact, or (2) that newly discovered evidence precluded entry of judgment." Cincinnati Life

Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (citation and quotation marks omitted). Relief

pursuant to a Rule 59(e) motion to alter or amend is an "extraordinary remed[y] reserved for the

exceptional case." Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008). A Rule 59(e) motion may

be used "to draw the district court's attention to a manifest error of law or fact or to newly

discovered evidence." United States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010). A manifest

error "is not demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent." Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (citation and quotation marks omitted). Furthermore, "a Rule

59(e) motion is not an opportunity to relitigate motions or present arguments, issues, or facts that

could and should have been presented earlier." Brownstone Publ'g, LLC v. AT&T, Inc., 2009 U.S.

Dist. LEXIS 25485, at *7 (S.D. Ind. Mar. 24, 2009).

                                     II.    DISCUSSION

       Ivy asks the Court to alter or amend the Entry Granting Motion to Dismiss as well as the

Final Judgment to the extent that they dismiss Ivy's federal claims with prejudice. Ivy asserts that

his Rule 41(a)(1)(A)(i) notice of voluntary dismissal specifically noted that his dismissal should

be without prejudice.

       Upon further review of the Federal Rules of Civil Procedure and the relevant case law, the

Court concludes that it made a mistake of law, and Ivy's Motion is well-taken. Federal Rule of

Civil Procedure 41(a)(1)(A)(i) provides that "the plaintiff may dismiss an action without a court

order by filing a notice of dismissal before the opposing party serves either an answer or a motion




                                                 2
Case 4:20-cv-00207-TWP-DML Document 11 Filed 02/03/21 Page 3 of 4 PageID #: 49




for summary judgment." Rule 41(a)(1)(B) notes that "the dismissal is without prejudice." The

Seventh Circuit has explained,

       [T]he general purpose of the rule is to preserve the plaintiff's right to take a
       voluntary nonsuit and start over so long as the defendant is not hurt. Thus the
       plaintiff can dismiss without the court's permission, and without prejudice to his
       being able to bring a new suit, if the defendant has not yet answered the complaint
       or moved for summary judgment.

McCall-Bey v. Franzen, 777 F.2d 1178, 1184 (7th Cir. 1985).

       Courts have concluded that the filing of a Rule 12(b)(6) motion to dismiss does not deprive

a plaintiff their right to take a voluntary dismissal pursuant to Rule 41(a)(1)(A)(i). See Bos. Fish

Mkt., Inc. v. EMS-USA Insulated Doors, Inc., 2013 U.S. Dist. LEXIS 77429, at *2 (N.D. Ill. June

3, 2013) (Rule 12(b)(6) motion to dismiss denied as moot where the plaintiffs filed a voluntary

dismissal after the defendants' motion to dismiss was filed; voluntary dismissal was without

prejudice); see also Leveston v. Moynihan, 2017 U.S. Dist. LEXIS 218163, at *3–4 (N.D. Ill. Dec.

13, 2017) (holding motion for voluntary dismissal properly construed as self-executing notice of

voluntary dismissal under Rule 41(a)(1)(A)(i); the filing of a Rule 12(b)(6) motion generally does

not terminate a plaintiff's right to dismiss an action voluntarily without the defendant's signature

under Rule 41(a)(1)(A)(i); a Rule 12(b)(6) motion is not a responsive pleading); Marques v. FRB,

286 F.3d 1014, 1016–17 (7th Cir. 2002).

       Bradford never filed an answer or a motion for summary judgment in this case. Thus, under

Rule 41(a)(1), Ivy was permitted to voluntarily dismiss his action without a court order and without

prejudice. Ivy did just this. Therefore, the Court determines that the relief Ivy seeks in his Motion

is warranted.




                                                 3
Case 4:20-cv-00207-TWP-DML Document 11 Filed 02/03/21 Page 4 of 4 PageID #: 50




                                    III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS Ivy's Motion to Alter or Amend Judgment

(Filing No. 10). The Court's Entry Granting Motion to Dismiss (Filing No. 8) and the Final

Judgment (Filing No. 9) dated November 24,2020 are hereby VACATED. Ivy's Notice of

Voluntary Dismissal without prejudice (Filing No. 7) is acknowledged, and this federal action is

closed effective the date of this Order.

       SO ORDERED.


       Date:    2/3/2021




Distribution:

Lyndale R. Ivy
5087
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
Pendleton, IN 46064

Douglas Alan Hoffman
CARSON LLP
hoffman@carsonllp.com




                                               4
